Filed 5/11/22 P. v. Romero CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H048882
                                                                    (Monterey County
           Plaintiff and Respondent,                                 Super. Ct. No. 20CR007548)

           v.

 MICHAEL ANTHONY ROMERO,

           Defendant and Appellant.


         Defendant Michael Anthony Romero pleaded no contest in September 2020 to
false imprisonment with violence and misdemeanor false imprisonment. In February
2021, he was placed on probation for a term of three years.
         Defendant initially contended on appeal that the trial court imposed an
unauthorized sentence by placing him on probation for three years. He cited Penal Code
section 1203.1, subdivision (a), effective January 1, 2021, which makes the maximum
allowable term of probation two years, with certain exceptions. The Attorney General
conceded the point. We requested supplemental briefing, however, because it appeared
from the record that defendant’s relationship to the victim made the crime a domestic
violence offense, which, as “an offense that includes specific probation lengths within its
provisions,” is excluded from the two-year probation term limit. (Pen. Code, § 1203.1,
subd. (l)(1).) We asked the parties to address the following questions: (1) Was appellant
granted probation for a crime in which the victim is a person defined in Section 6211 of
the Family Code? (See Pen. Code, § 1203.097.); (2) Was appellant granted probation for
a crime that includes specific probation lengths within its provisions? (See Pen. Code,
§ 1203.1 subd. (m)(1).)
       In response, both parties reversed course. The Attorney General withdrew the
initial concession and argued defendant had indeed been convicted of a domestic violence
offense with a specific probation length, so the probation order should be affirmed.
Defendant’s appointed counsel moved to withdraw the opening brief and replace it with a
brief raising no issues under People v. Wende (1979) 25 Cal.3d 436, 440–441. We
granted the motion and filed the substitute brief. The clerk of this court then mailed a
letter to defendant’s last known address notifying him of his right to submit written
argument on his own behalf. Defendant has not done so.
       We have reviewed the entire record, which reflects defendant’s no contest pleas to
false imprisonment with violence (Pen. Code, §§ 236, 237, subd. (a)) and misdemeanor
false imprisonment (Pen. Code, § 236). The trial court’s order placing defendant on
probation for three years includes conditions that he complete a one-year domestic
violence counseling program and pay a $500 domestic violence fee. In light of
defendant’s concession that he was convicted of a domestic violence offense, our review
has not revealed any arguable issue for appeal. (See People v. Wende, supra,
25 Cal.3d 436, 440–441; People v. Kelly (2006) 40 Cal.4th 106, 110.)
                                     DISPOSITION
       The judgment is affirmed.




                                             2
                                 ____________________________________
                                 Grover, Acting P.J.




WE CONCUR:




____________________________
Lie, J.




____________________________
Wilson, J.




H048882 - The People v. Romero